DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the insulation sheet has a pressure-sensitive adhesive or adhesive layer on both sides, claim 1, line 11, an insulation sheet, on which a void portion is formed and that has a pressure-sensitive adhesive or adhesive layer on both sides, claim 7, lines 5-6, and arranging a plurality of conductive plates at a predetermined position in a mold and forming a holding member by pouring resin into the mold, claim 7, lines 2-3” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The abstract of the disclosure is objected to because the method does not contain “the method steps in the Abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two number of claim 9 appear in an invention.  Please, revise.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka et al. (U.S. 2003/0137813) in view of Ko et al. (U.S. 2015/0029674).
As best understood to claim 1, Onizuka discloses a circuit board (10) as shown in figures 1-19 comprising:
a plurality of conductive plates (11, 12) held by a holding member (11a, 12a, 14a) para-0073;
an insulation sheet (20, para-0076) provided on one side of the conductive plates (11, 12); and
a circuit component (30) that is placed on at least one of the conductive plates and that has a terminal (34, 36),
wherein a void portion (22) is formed in the insulation sheet (20), and a conductive material (solder 26) for electrically connecting the conductive plate (11, 12) and the terminal (34, 36) to each other is applied to a region that is exposed from the void portion on the one side of the conductive plate,
the insulation sheet is provided so as to cover one side of the plurality of conductive plates, and fixed to the one side of the plurality of conductive plates,
the insulation sheet (20) has a pressure-sensitive adhesive or adhesive layer (epoxy resin 80) on [[both sides]] a side thereof, and
the circuit component (30) is fixed to the conductive plate (11, figure 4).

Ko teaches a printed circuit board (PCB) as shown in figure 1 comprising the insulation sheet (a PCB 10) has a pressure-sensitive adhesive or adhesive layer (30) on both sides and the component (11) fit to the conductive plate (20) with the pressure-sensitive adhesive or adhesive layer (30).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ko employed in the circuit board of Onizuka in order to provide excellent heat dissipation and bonding structure.
As to claim 3, Onizuka as modified by Ko discloses the pressure- sensitive adhesive layer is formed of an acrylic pressure-sensitive adhesive (the epoxy resin is a pressure -sensitive thermosetting adhesive based on acrylic ester).
As to claims 4 and 8, Onizuka as modified by Ko discloses the base material of the insulation sheet (20) is made of polyimide or cellulose (a synthetic resin).
As to claims 6 and 10, Onizuka as modified by Ko discloses the void portions (22) are respectively formed corresponding to the terminals (34, 36) of the semiconductor switch or the chip component (30).  Ko teaches the circuit component includes a semiconductor switch (11’), and a chip component (11) that is smaller than the semiconductor switch (11’).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ko employed in the circuit board of Onizuka in order to provide more functions of the components/chip mounted on the circuit board.
7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 2016/0234928) in view of Ko et al. (‘674).
As best understood to claim 7, Nakamura discloses a method for manufacturing a circuit board (10) as shown in figures 1-8 comprising steps of:
arranging a plurality of conductive plates (14, 24 or 34) at a predetermined position in a mold (para-0013+) and forming a holding member (22, 26) by pouring resin into the mold (para-0055), while forming the plurality of conductive plates and the holding member in one piece;
providing an insulation sheet (12), on which a void portion (52) is formed and that has a pressure-sensitive adhesive or adhesive layer (para-0044, 0047+, element 66) and a protection paper adhered to one side thereof so as to cover one side of the plurality of conductive plates, with a side on which the protection paper is not adhered facing the plurality of conductive plates, and fixing the insulation sheet to the one side of the plurality of conductive plates;
applying a conductive material (solder 58) to a region of the conductive plate where the void portion is located; removing the protection paper from the insulation sheet, and
aligning a terminal (56) of a circuit component (20) with the void portion (52), placing the terminal (56) on the conductive plate (14) to which the conductive material (58)is applied.
Nakamura does not specifically disclose the insulation sheet has a pressure-sensitive adhesive or adhesive layer on both sides, and the component fit to the conductive plate with the pressure-sensitive adhesive or adhesive layer.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ko employed in the circuit board of Nakamura in order to provide excellent heat dissipation and bonding structure.

Claims 5, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onizuka in view of Ko as applied to claims above, and further in view of Tononishi (U.S. 2017/0244139).
	Regarding claims 5 and 9, Onizuka as modified by Ko discloses all of the claimed invention except for the holding member is made of polyphenylene sulfide resin (PPS material).
	Tononishi teaches an energy storage apparatus as shown in figures 3-5 comprising the holding member (600) is made of polyphenylene sulfide resin (PPS material, para-0151).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tononishi employed in the circuit board of Onizuka and Ko in order to provide excellent insulation properties.
As to claim 11, Onizuka as modified by Ko and Tononishi discloses the void portions (22) are respectively formed corresponding to the terminals (34, 36) of the semiconductor switch or the chip component (30), and Ko teaches the circuit 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ko employed in the circuit board of Onizuka and Tononishi in order to provide more functions of the components/chip mounted on the circuit board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUAN T DINH/Primary Examiner, Art Unit 2848